Gresham v. Gresham                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-104-CV

     RONALD KEITH GRESHAM,
                                                                              Appellant
     v.

     ALLISA MECHALE ALLEN GRESHAM,
                                                                              Appellee

 
From the 82nd District Court
Robertson County, Texas
Trial Court # 90-04-D8649-DV
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Ronald Keith Gresham appeals from a judgment signed October 28, 1996, modifying a prior
child support order and compelling him to pay a cash sum of $9,000 for having defaulted on a
promissory note.  The transcript was filed in this court on February 24, 1997.  Tex. R. App. P.
54(a).  Although his brief was due on March 26, 1997, no appellant's brief has been filed.  Id.
74(k).  Appellate Rule 74(l)(1) provides:
Civil Cases.  In civil cases, when the appellant has failed to file his brief in the time
prescribed, the appellate court may dismiss the appeal for want of prosecution, unless
reasonable explanation is shown for such failure and that appellee has not suffered
material injury thereby.  The court may, however, decline to dismiss the appeal,
whereupon it shall give such direction to the cause as it may deem proper.
Id. 74(l)(1).
      Three weeks have passed since the appellant's brief was due.  We notified him of this defect
by letter on March 26.  Id. 60(a)(2), 83.  The appellant has not responded to our letter requesting
that he show grounds for continuing the appeal, nor has he provided a reasonable explanation for
failing to file a brief.  Therefore, this appeal is dismissed for want of prosecution.  Id. 74(l)(1);
Resendez v. Schwartz, 08-96-123-CV, slip op. at 2 (Tex. App.—El Paso, January 9, 1997, no
writ).
                                                                               PER CURIAM

Before Chief Justice Davis, 
      Justice Cummings, and
      Justice Vance
Dismissed for want of prosecution
Opinion delivered and filed April 16, 1997 
Do not publish